United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 26, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-50259



ERIC GANT,

                                      Plaintiff-Appellant,

versus

A.W. RITER, JR.; ROBERT A. ESTRADA, Esquire; WOODY L. HUNT;
CHARLES MILLER; RITA C. CLEMENTS; JUDITH L. CRAVEN, M.D.; CYNDI
TAYLOR KRIER; H. SCOTT CAVEN, JR.; JAMES RICHARD HUFFINES, JR.;
LARRY R. FAULKNER, DR., University of Texas at Austin-President;
WILLIAM C. POWERS, JR., University of Texas at Austin-Dean of Law
School; MONICA K. INGRAM, University of Texas at Austin-Law
School Admissions; OTHER LAW SCHOOLS; UT LAW, University of Texas
at Austin; BOARD OF REGENTS OF THE TEXAS STATE UNIVERSITY SYSTEM,
UT Regents; MARK G. YUDOF, Chancellor, University of Texas at
Austin,


                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                          USDC No. 1:04-CV-193
                          --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Eric Gant, pro se, moves to proceed in forma pauperis (IFP)

from the district court’s dismissal of his civil rights

complaint.     By moving to proceed IFP, Gant is challenging the

district court’s certification that he should not be granted IFP

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50259
                                -2-

status because his appeal is not taken in good faith.     See Baugh

v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C.

§ 1915(a)(3); FED. R. APP. P. 24(a).

     Gant has not identified a nonfrivolous issue for appeal with

respect to the district court’s dismissal of his 42 U.S.C. § 1983

equal protection and due process claims seeking injunctive

relief.   To state a claim of racial discrimination under the

Equal Protection Clause, the plaintiff “must demonstrate that the

governmental official was motivated by intentional discrimination

on the basis of race.”   Coleman v. Houston Indep. Sch. Dist., 113
F.3d 528, 533 (5th Cir. 1997).   Because Gant set forth mere

conclusional allegations of intentional discrimination, the

district court did not err in dismissing his equal protection

claims for failure to state a claim.   See Kane Enters. v.

MacGregor (USA), Inc., 322 F.3d 371, 374 (5th Cir. 2003).

Because Gant failed to identify a constitutionally protected

liberty or property interest, the district court did not err in

dismissing his due process claim for failure to state a claim.

See Board of Regents v. Roth, 408 U.S. 564, 569-70 (1972).

     Gant has abandoned any arguments concerning the district

court’s dismissal of his claims against the defendants for

monetary damages on grounds of sovereign immunity and the

district court’s dismissal as frivolous of his Title VI claims by

failing to adequately brief those issues for appeal.    See Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
                            No. 05-50259
                                 -3-

     Gant’s request to proceed IFP in this court is DENIED, and

his appeal is DISMISSED as frivolous.      See Baugh, 117 F.3d at 202

& n.24; 5TH CIR. R. 42.2.   We have previously sanctioned Gant for

the filing of frivolous appeals, ordering him to pay $100 to the

clerk of this court and ordering the clerk to return to Gant

unfiled any submissions he should make until the sanction is paid

in full, and Gant has not paid the sanction.     Gant v. Lockheed

Martin Corp., No. 04-10915 (5th Cir. Oct. 31, 2005)

(unpublished).   Because this appeal was briefed prior to our

warning, we decline to sanction Gant again at this time.

However, we reiterate our warning.    Gant should review all

pending appeals to ensure that they are not frivolous.

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING

ISSUED.